Citation Nr: 1453148	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 20, 2011.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

In a May 2012 rating decision, the RO granted a TDIU, effective April 20, 2011.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the issue on appeal is entitlement to a higher initial rating for PTSD, evaluated as 30 percent disabling effective August 17, 2009.  The record reflects that the Veteran stopped working in August 2010.  In November 2011, during the pendency of the appeal for a higher initial rating, his therapist indicated that the Veteran was unable to find and keep a job as a result of his PTSD symptoms.  As a TDIU may be available prior to April 20, 2011, the Board finds that the claim for a TDIU prior to April 20, 2011 is part of the pending appeal for a higher initial rating for the service-connected PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence and afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) any outstanding VA treatment records, to specifically include records from the VA Northern Indiana Healthcare System, to include the South Bend outpatient clinic (OPC);

(2) records from Dr. V.H. of Portage Medical Group, as identified in a September 2009 letter, and;

(3) records from Kalamazoo Psychology, dated prior to November 2010 and since December 2010.

Ask the Veteran to indicate whether he has received treatment at the Battle Creek VA Medical Center (VAMC) since August 2010 and, if so, obtain any outstanding records from that facility.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA psychiatric examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner must provide an opinion regarding the functional limitations that the Veteran's service-connected PTSD had on his ability to perform occupational tasks, from September 1, 2010 to April 20, 2011.  The examiner must consider the Veteran's education, training, and occupational experience in making this determination, without consideration of nonservice-connected disorders or age.  Prior to April 20, 2011, the Veteran's only service-connected disability was PTSD.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* During an August 2010 VA examination, the Veteran reported that, after service, he had worked making clothes patterns, making wire, as a self-contracting painter, and as a custodian.  He indicated that he remained employed as a custodian.  The Veteran reported that he had completed high school and had a year and a half of college education in the field of business.  The examiner commented that the Veteran had some problems at work with hypervigilance and worked in the evenings, avoiding others.  He added that the Veteran did better when he worked all alone, due mainly to having conflicts with others, which he blamed on stress from his PTSD.  

* During a September 2011 VA diabetes mellitus examination, the Veteran reported that he had stopped working as a custodian in August 2010, when he had retired due to age.  

* In November 2011, the Veteran's therapist wrote that she had been working with him since September 2010 and he had been diagnosed with PTSD and alcohol dependence.  She reported that, since his return from Vietnam, the Veteran had struggled with many symptoms to include anger (to the point of rage), abuse (physical, verbal, and mental), loss of employment, marital conflict, and drinking to excess.  She commented that, as a result of the many different symptoms, the Veteran had found it difficult to find and maintain gainful employment in the past and stated that he was currently felt to be unable to find and keep a job.  

* During a December 2011 VA peripheral neuropathy examination, the examiner indicated that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  She commented that he was a retired maintenance man, having taken early retirement in August 2010.  She indicated that he was having difficulty with ladders and could no longer be on his feet for 8 hours per day.  She added that he would have difficulty with lifting and carrying.  

* During the September 2014 hearing, the Veteran testified that he had last been employed as a custodian in 2010 and had left that job because he was offered an early retirement.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, including the question of a total rating (TDIU) prior to April 2011 considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



